DETAILED ACTION
	This office action is in response to the Response after Ex Parte Quayle Action filed on January 28, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawings:
The drawings were received on January 28, 2021. These drawings are acceptable.
Therefore, the objection to the drawings is hereby withdrawn.

Specification:
The title “Electric Machine with Helical Cooling Channels” is deemed descriptive and acceptable. 
Therefore, the objection to the title is hereby withdrawn.

Claim Objections:
Applicant’s arguments, see Claim Objections, filed January 28, 2021, with respect to the claim objections have been fully considered and are persuasive.  
Therefore, the objections of claims 1 and 3 have been withdrawn. 

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which an electric machine comprises: 
each of the multiple laminations has an aperture connecting end faces of the respective lamination to one another; the apertures of respective laminations offset in the stacking direction are arranged offset with respect to one another in a circumferential direction of the multiple laminations such that: a first helical cooling channel is formed which runs through the rotor laminated core and connects an inner region of the rotor laminated core to a first end face of the rotor laminated core; a second helical cooling channel is formed which runs through the rotor laminated core and connects the inner region of the rotor laminated core to a second end face situated opposite the first end face; and the first helical cooling channel and the second helical cooling channel are oriented oppositely with respect to one another and are connected via a passage within the rotor laminated core to a feed line conducting the cooling liquid within the rotor shaft.
Dependent claims 2-11 are considered to be allowable by virtue of their dependencies on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David A. Singh/Examiner, Art Unit 2838

/Alex Torres-Rivera/Primary Examiner, Art Unit 2838